Title: To John Adams from Francis Dana, 21 February 1782
From: Dana, Francis
To: Adams, John



St: Petersbourg Feby: 10/21 1782
My Dear Sir

Although I have been much disappointed in not receiving your promised letter in answer to mine by Mr: Sayer, yet I have not on that account omitted to write you ever since my last (by the post) viz of Jany: 14/25th. I have lately been wholly confined to my rooms by a cold and a fever which though not dangerous has been very troublesome and unfitted me for any sort of business. In short I have been more indisposed and out of health, the short time of my residence in this City, than I have been before from the time of my arrival in Europe. So that I may safely conclude this climate is not adapted to my constitution yet I must sustain its effects sometime longer; which I shou’d do with patience and submission if I cou’d be a little better satisfied that any good purposes wou’d be brought about within a reasonable time. That things will come right in the end I seem to be pretty well convinced, because I am persuaded it is for the Interest of both Nations, that we shou’d succeed in our plan: of the Truth of this, if they are not already convinced of it, they will one day be fully so. I wait with impatience to see an end of the present mediation between Britain and Holland, and I shall not then fail to take some decisive measures to open a direct communication with her Majesty’s Ministers. All substantial objections it seems must then be removed, or I shall dispair of their ever being so. Will it not be high time that an attempt shou’d then be made to find out the real dispositions of Her Imperial Majesty towards the United States? I have discovered nothing yet which induces me to call into question the sentiments in general which I have expressed in the letters which have passed through your hands, upon that subject. I see you have made another attempt in your department, but I fear all will be ineffectual there, and that the great interests of that Country are in fact sacrificed to a foreign influence—that they can neither have peace, or adopt any proper measures for their defence—that even the patriotic party cannot rid themselves of their antient prejudices against the Nation which is certainly best able to help them out of their deplorable state, and seems generously disposed to do it. This party, I am told, flatter themselves that something essential will be done, on the return of the Duke of V—. I wish sincerely they may not be deceived in their hopes.
Inclosed you will receive the paper mentioned in my last, which I have this day obtained, and according to my promise I send it to you by the earliest opportunity. You have it unaccompanied with any of my observations, not only because your own penetration and sound judgment render them altogether needless, but on one other account which I leave you to conjecture; but for this last I shou’d have troubled you with a few upon matter dehors, but not wholly foreign to it. I wish to keep you as fully informed of every thing in this quarter which relates to our common concerns as I am able. I shall hope for the like favour from you.
I beg you to present my regards to Mr: T. and all other friends near you. I am, dear Sir, with the greatest esteem & respect, your Friend & obedt: hble Servt:

F D


P.S. Please to give Mr: T. a commission to purchase for me a Secretaire like the one in your front room at which you used to write. Let him see that the Locks upon it are strong and good—that it be carefully put up in a substantial and well secured box—and forwarded to Messrs: Strahlborn & Wolff. Let him put into it all the things he means to forward to me, and send the keys with it. Let it come in the first neutral bottom that shall sail in the Spring from Amsterdam for this port. Mr. De Neufville or Messrs: De Lande & Finji will be able to give him notice of an opportunity and perhaps take the trouble to send it on as directed. Let no time be lost in getting it ready. Do contrive to furnish me with a Sett of the Journals of Congress. If our friend J L. has sent the Confederation for which I wrote, as I suppose by Mr: T.’s letter he has done, pray desire Mr: Cerisier to make an elegant translation of it into French together with the Instrument of Ratification, for me, and pay him on my account whatever you think he will think a generous reward for his trouble, and let it come on as above. Mr: T. wou’d oblige me much by procuring of Mr: Luzac his Gazettes which contain his translation of our Constitution, as finally agreed upon.

